DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are currently pending in the present application. 
Election/Restrictions
Applicant's election with traverse of Species A (claims 1-10) in the reply filed on 18 February 2021 is acknowledged.  The traversal is on the ground(s) that both independent claims 1 and 11 recite common components and are both embodied in Figure 15 of the present application.  This is not found persuasive because while there are common components between claims 1 and 11, their differences render them separate and distinct embodiments where prior art that applies to one embodiment will likely not apply to the other. These differences will require searches in differing class-subclass combinations that employ differing search queries and strategies that will result in undue search and examination burdens.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 13/918,131, filed on 14 June 2013.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 March 2020 and 11 January 2021 were considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6, of U.S. Patent No. 10,649,258, in view of Cho (US 20040239828). 
Re: claim 8 of the present application, claim 1 of the ‘285 patent discloses:
Claim 8 of present application
Claim 1 of U.S. Patent No. 10,649,258
A display device comprising: 

a back cover; 

a plurality of light sources coupled to the back cover; 

a guide panel positioned at the back cover, the guide panel including a seating portion, and a guide wall portion; 

a display panel supported on the seating portion of the guide panel; 

a top case including a front part covering an edge portion of a front surface of the 

a fastener that couples the top case, the guide panel, and the back cover by penetrating the first part of the top case, the guide wall portion of the guide panel and an edge of the back cover, wherein a first end of the fastener is placed at the first part of the top case, 

wherein an inner surface of the first part of the top case contacts with the guide wall portion of the guide panel, 

wherein a second end of the fastener protrudes through the edge of the back cover, and wherein the second part of the lateral part of the top case is exposed to an outside of the display device.

[none]



[none]




wherein the guide wall portion includes: a first portion elongated toward a front side of the display device; and a second portion elongated toward a rear side of the display device and placed between the edge of the back cover and a first part of the top case.


a back cover; 

a plurality of light sources coupled to the back cover; 

a guide panel positioned at the back cover, the guide panel including a seating portion, and a guide wall portion; 

a display panel supported on the seating portion of the guide panel; 

a top case including a front part covering an edge portion of a front surface of the 

a fastener that couples the top case, the guide panel, and the back cover by penetrating the first part of the top case, the guide wall portion of the guide panel and an edge of the back cover, a first end of the fastener is placed at the first part of the top case; 

wherein an inner surface of the first part of the top case contacts with the guide wall portion of the guide panel, 

wherein a second end of the fastener protrudes through the edge of the back cover, wherein the second part of the lateral part of the top case is exposed to an outside of the display device, 

a rear cabinet that covers the first end of the fastener and the first part of the top case

wherein the rear cabinet and the second part of the lateral part of the top case form an exterior surface of the display device, and 

wherein the guide wall portion includes: a first portion elongated toward a front side of the display device; and a second portion elongated toward a rear side of the display device and placed between the edge of the back cover and the first part of the top case.


Claim 8 of the present application does not recite a rear cabinet that covers the first end of the fastener and the first part of the top case, and that the rear cabinet and 
Cho discloses a rear cabinet 220 (Fig. 7A) that covers the fastener 238c and the first part (Fig. 7A, the lower portion of the sidewall of element 210) of the top case 210, and that the rear cabinet forms an exterior surface of the display device (Fig. 7A).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a rear cabinet that covers the fastener and the first part of the top case and to have the rear cabinet form an exterior surface of the display device, as disclosed by Cho, in the device recited by claim 8 for the purpose of creating a more visually appealing display device.  By covering the fastener, the exterior housing of the device has a smooth, continuous finish without any exposed recesses for fasteners or bumps created by the upper portions of fasteners.
Re: claim 9 of the present application, claim 9 is a duplicate of claim 1 of the ‘258 patent:
Claim 9 of present application
Claim 6 of U.S. Patent No. 10,649,258
The display device of claim 8, 

wherein an end of the first portion contacts the front part of the top case.
The display device of claim 1,

wherein an end of the first portion contacts the front part of the top case.



Warning:  Applicant is advised that should claim 8 of the present application be found allowable and incorporated into claim 1, claim 10 of the present application will be rejected under 35 U.S.C. 101 on the ground of statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,649,258 (see chart below).  
Claim 10 of present application
Claim 1 of U.S. Patent No. 10,649,258
A display device comprising: 

a back cover; 

a plurality of light sources coupled to the back cover; 

a guide panel positioned at the back cover, the guide panel including a seating portion, and a guide wall portion; 

a display panel supported on the seating portion of the guide panel; 

a top case including a front part covering an edge portion of a front surface of the display panel and a lateral part covering the guide wall portion of the guide panel, wherein the lateral part of the top case comprises a first part and a second part, the first part being further recessed than the second part; and 

a fastener that couples the top case, the guide panel, and the back cover by penetrating the first part of the top case, the guide wall portion of the guide panel and an edge of the back cover, wherein a first end of the fastener is placed at the first part of the top case, 

wherein an inner surface of the first part of the top case contacts with the guide wall portion of the guide panel, 

wherein a second end of the fastener protrudes through the edge of the back cover, and wherein the second part of the lateral part of the top case is exposed to an outside of the display device.

a rear cabinet that covers the first end of the fastener and the first part of the top case, 

wherein the rear cabinet and the 

[claim 8 currently recites: wherein the guide wall portion includes: a first portion elongated toward a front side of the display device; and a second portion elongated toward a rear side of the display device and placed between the edge of the back cover and the first part of the top case]



a back cover; 

a plurality of light sources coupled to the back cover; 

a guide panel positioned at the back cover, the guide panel including a seating portion, and a guide wall portion; 

a display panel supported on the seating portion of the guide panel; 

a top case including a front part covering an edge portion of a front surface of the display panel and a lateral part covering the guide wall portion of the guide panel, wherein the lateral part of the top case comprises a first part and a second part, the first part being further recessed than the second part; 

a fastener that couples the top case, the guide panel, and the back cover by penetrating the first part of the top case, the guide wall portion of the guide panel and an edge of the back cover, a first end of the fastener is placed at the first part of the top case; 

wherein an inner surface of the first part of the top case contacts with the guide wall portion of the guide panel, 

wherein a second end of the fastener protrudes through the edge of the back cover, wherein the second part of the lateral part of the top case is exposed to an outside of the display device, 

a rear cabinet that covers the first end of the fastener and the first part of the top case

wherein the rear cabinet and the second part of the lateral part of the top case form an exterior surface of the display device, and 

wherein the guide wall portion includes: a first portion elongated toward a front side of the display device; and a second portion elongated toward a rear side of the display device and placed between the edge of the back cover and the first part of the top case.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn (US 20060244876) in view of Kasai (US 20120236204).
Re: claim 1, Ahn discloses a back cover 50 (Fig. 6); a guide panel 2 positioned at the back cover (Fig. 6 discloses positioning), the guide panel including a seating portion (Fig. 6, the upper portion of element 2) and a guide wall portion (Fig. 6, the generally vertically extending portion of element 2); a display panel 25 supported on the seating portion of the guide panel (supported disclosed in Fig. 6); a top case 3 including a front part (Fig. 6, bezel portion of element 3) covering an edge portion of a front surface of the display panel (covering perimeter of element 25 disclosed in Fig. 6) and a lateral part (Fig. 6, sidewalls of element 3) covering the guide wall portion of the guide panel (covering disclosed in Fig. 6), wherein the lateral part of the top case 3 comprises a first part (Fig. 6, the lower portion of the sidewall of element 3) and a second part (Fig. 6, the upper portion of the sidewall of element 3), the first part being further recessed than the second part (further recessed disclosed in Fig. 6); a fastener 6 that couples the top case, the guide panel, and the back cover (coupling disclosed in Fig. 6) by penetrating the first part of the top case, the guide panel and an edge of the back cover (penetrating disclosed in Fig. 6), a first end of the fastener 6 is placed at the first part of the top case 3 (placement disclosed in Fig. 6); where an inner surface of the first part (Fig. 6, the lower portion of the sidewall of element 3) of the top case 3 contacts with the guide wall portion (Fig. 6, the generally vertically extending portion of element 2) of the guide panel 2, wherein a second end of the fastener 6 protrudes through the edge of the back cover 
Ahn does not directly disclose a plurality of light sources coupled to the back cover.
Kasai discloses a plurality of light sources 17 (plurality disclosed in Fig. 4) coupled to the back cover 14 (coupling disclosed in Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a plurality of light sources coupled to the back cover, as disclosed by Kasai, in the device disclosed by Ahn for the purpose of having the light sources disposed in a location of the display device that is comparatively easy to access.  Because the light sources are disposed in the back cover, when the light sources need to be reworked, repaired or replaced, only the back cover portion of the display device needs to be removed.
Re: claim 3, Ahn and Kasai disclose the limitations of claim 1, and Ahn further discloses that the second part (Fig. 6, the upper portion of the sidewall of element 3) of the top case 3 is not in contact (no contact disclosed in Fig. 6) with the guide wall portion (Fig. 6, the generally vertically extending portion of element 2).
Re: claim 6, Ahn and Kasai disclose the limitations of claim 1, and Ahn further discloses that the second part (Fig. 6, the upper portion of the sidewall of element 3) of the lateral part of the top case 3 is substantially flush with respect to an outer surface 52 of the rear cabinet 50 (Fig. 6).
Re: claim 7, Ahn and Kasai disclose the limitations of claim 1, and Ahn further discloses that the fastener 6 penetrates through a first hole formed at the first part (Fig. .
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn, in view of Kasai and Yu (US 20140055700).
Re: claim 2, Ahn and Kasai disclose the limitations of claim 1; however, neither reference directly discloses that the edge of the back cover forms an L-shaped bent portion, and wherein the guide panel further includes a stepped portion for seating the L-shaped bent portion.
Yu discloses that the edge of the back cover 2 forms an L-shaped bent portion (Fig. 2, the L-shaped portion disposed by the screw), and wherein the guide panel 6 further includes a stepped portion (Fig. 2, where the stepped portion is also disposed by the screw) for seating the L-shaped bent portion (capability to seat disclosed in Fig. 2).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the edge of the back cover form an L-shaped bent portion, and wherein the guide panel further includes a stepped portion for seating the L-shaped bent portion, as disclosed by Yu, in the device disclosed by Ahn and Kasai for the purpose of fixing the position of the back cover with respect to the guide panel.  By fixing this position, the device will have an improved fit and finish.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn, in view of Kasai and Cho.

Cho discloses a rear cabinet 220 (Fig. 7A) that covers the fastener 238c and the first part (Fig. 7A, the lower portion of the sidewall of element 210) of the top case 210, and that the rear cabinet forms an exterior surface of the display device (Fig. 7A).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a rear cabinet that covers the fastener and the first part of the top case wherein the rear cabinet and the second part of the lateral part of the top case form an exterior surface of the display device, as disclosed by Cho, in the device disclosed by Ahn and Kasai for the purpose of creating a more visually appealing device. By covering the fastener, the exterior housing of the device has a smooth, continuous finish without any exposed recesses for fasteners or bumps created by the upper portions of fasteners.
Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871